Exhibit 10.1

 

UNITED STATIONERS INC.
2004 LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT

[For Non-Employee Directors]

 

«FirstName»«LastName»

«Street»

«BoxApart»

«City», «State» «Zip»

 

Dear «FirstName»:

 

Effective as of                 , 2004 (the “Grant Date”), you have been granted
the stock option (the “Option”) described in this letter (the “Letter”).  The
Option is granted by United Stationers Inc. (the “Company”) pursuant to the
Company’s 2004 Long-Term Incentive Plan (the “Plan”).  Unless otherwise
specified, capitalized terms in this Letter have the respective meanings
specified in the Plan.

 


(1)                            GRANT.  SUBJECT TO THE TERMS OF THE PLAN AND THIS
LETTER, THE OPTION PERMITS YOU TO PURCHASE FROM THE COMPANY «GRANT» SHARES OF
STOCK OF THE COMPANY (THE “COVERED SHARES”) AT $                   PER SHARE. 
THE NUMBER OF SHARES AND THE PRICE PER SHARE ARE SUBJECT TO ADJUSTMENT AS
PROVIDED IN THE PLAN.  IT IS INTENDED THAT THE OPTION SHALL NOT BE TREATED AS AN
INCENTIVE STOCK OPTION (AS SUCH TERM IS DEFINED IN SECTION 422 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED).


 


(2)                            VESTING.  SUBJECT TO THE LIMITATIONS OF THIS
LETTER, EACH INSTALLMENT (THE “INSTALLMENT”) OF COVERED SHARES OF THE OPTION
SHALL BE VESTED AND EXERCISABLE ON AND AFTER THE VESTING DATE (THE “VESTING
DATE”) FOR SUCH INSTALLMENT AS DESCRIBED IN THE FOLLOWING SCHEDULE (BUT ONLY IF
YOUR DATE OF TERMINATION HAS NOT OCCURRED BEFORE THE VESTING DATE):

 

INSTALLMENT

 

VESTING DATE

One-third of the Covered Shares

 

One-year anniversary of Grant Date

One-third of the Covered Shares

 

Two-year anniversary of Grant Date

One-third of the Covered Shares

 

Three-year anniversary of Grant Date

 

The Option may not be exercised for fractional shares of Stock.  If the number
of shares of Stock constituting an “Installment” in accordance with the
foregoing schedule (without regard to this sentence) is not a whole number of
shares, the Installment shall be rounded down to the next lowest whole share,
and the number of shares of Stock subject to the next Installment shall equal
the sum of the number of shares determined in accordance with the foregoing
schedule plus the fractional share carried over from the prior Installment.  If
this sum is not a whole number of shares of Stock, the Installment shall be
rounded down to the next lowest whole share, and any fractional share shall be
carried over to the next Installment as described in the preceding sentence.  In
the event of a Change of Control or an Anticipated Change of Control, the Option
shall become vested and exercisable prior to

 

--------------------------------------------------------------------------------


 

the dates specified in the foregoing provisions of this Paragraph 2 to the
extent expressly provided in the Plan.  Subject to the preceding sentence, the
Option may be exercised on or after your Date of Termination only as to that
portion of the Covered Shares for which it was exercisable immediately prior to
your Date of Termination, or became exercisable upon your Date of Termination.

 


(3)                            EXPIRATION OF OPTION.  THE OPTION SHALL NOT BE
EXERCISABLE AFTER 5:00 P.M. CENTRAL TIME ON THE LAST BUSINESS DAY THAT OCCURS ON
OR PRIOR TO THE EXPIRATION DATE.  THE “EXPIRATION DATE” SHALL BE THE EARLIEST TO
OCCUR OF:


 


(A)                                  THE TEN-YEAR ANNIVERSARY OF THE GRANT DATE;


 


(B)                                 IF YOUR DATE OF TERMINATION OCCURS BY REASON
OF DEATH, RETIREMENT, OR PERMANENT AND TOTAL DISABILITY, THE ONE-YEAR
ANNIVERSARY OF SUCH DATE OF TERMINATION; OR


 


(C)                                  IF YOUR DATE OF TERMINATION OCCURS FOR
REASONS OTHER THAN DEATH, RETIREMENT, OR PERMANENT AND TOTAL DISABILITY, THE
90-DAY ANNIVERSARY OF SUCH DATE OF TERMINATION.


 


(4)                            PAYMENT.  UNLESS THE COMMITTEE OTHERWISE
PROVIDES, THE OPTION MAY BE EXERCISED BY GIVING WRITTEN NOTICE TO THE TREASURER
OF THE COMPANY, STATING THE NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH THE
OPTION IS BEING EXERCISED AND TENDERING PAYMENT THEREFOR.  THE PAYMENT OF THE
EXERCISE PRICE OF THE OPTION GRANTED UNDER THIS PARAGRAPH 4 SHALL BE SUBJECT TO
THE FOLLOWING:


 


(A)                                  SUBJECT TO THE FOLLOWING PROVISIONS OF THIS
PARAGRAPH 4, THE FULL EXERCISE PRICE FOR SHARES PURCHASED UPON THE EXERCISE OF
ANY OPTION SHALL BE PAID AT THE TIME OF SUCH EXERCISE (EXCEPT THAT, IN THE CASE
OF AN EXERCISE ARRANGEMENT APPROVED BY THE COMMITTEE, AND DESCRIBED IN
SUBPARAGRAPH 4(C), PAYMENT MAY BE MADE AS SOON AS PRACTICABLE AFTER THE
EXERCISE).


 


(B)                                 THE EXERCISE PRICE SHALL BE PAYABLE IN CASH,
OR BY TENDERING, BY EITHER ACTUAL DELIVERY OF SHARES OR BY ATTESTATION, SHARES
OF STOCK ACCEPTABLE TO THE COMMITTEE, AND VALUED AS OF THE DAY OF EXERCISE, OR
IN ANY COMBINATION THEREOF, ALL AS DETERMINED BY THE COMMITTEE.  THE COMMITTEE
MAY LIMIT PAYMENTS MADE WITH SHARES OF STOCK PURSUANT TO THIS SUBPARAGRAPH 4(B)
TO SHARES HELD BY YOU FOR NOT LESS THAN SIX MONTHS PRIOR TO THE PAYMENT DATE.


 


(C)                                  SUBJECT TO APPLICABLE LAW, THE COMMITTEE
MAY PERMIT YOU TO ELECT TO PAY THE EXERCISE PRICE UPON THE EXERCISE OF THE
OPTION BY IRREVOCABLY AUTHORIZING A THIRD PARTY TO SELL SHARES OF STOCK (OR A
SUFFICIENT PORTION OF THE SHARES) ACQUIRED UPON EXERCISE OF THE OPTION AND REMIT
TO THE COMPANY A SUFFICIENT PORTION OF THE SALE PROCEEDS TO PAY THE ENTIRE
EXERCISE PRICE AND ANY TAX WITHHOLDING RESULTING FROM SUCH EXERCISE.


 


(D)                                 THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
PERMIT YOU TO ELECT TO PAY THE EXERCISE PRICE BY ANY OTHER METHOD.

 

2

--------------------------------------------------------------------------------


 


(E)                                  IF ANY TAXES ARE REQUIRED TO BE COLLECTED
WITH RESPECT TO THE ISSUE OR TRANSFER OF SHARES OF STOCK UPON THE EXERCISE OF
THE OPTION, IT SHALL BE A CONDITION TO THE PERFORMANCE OF THE COMPANY’S
OBLIGATION TO ISSUE OR TRANSFER SUCH SHARES OF STOCK  THAT YOU PAY, OR MAKE
PROVISION SATISFACTORY TO THE COMPANY FOR THE PAYMENT OF, SUCH TAXES.  AT YOUR
ELECTION, AND SUBJECT TO SUCH RULES AND LIMITATIONS AS MAY BE ESTABLISHED BY THE
COMMITTEE FROM TIME TO TIME, SUCH WITHHOLDING OBLIGATIONS MAY BE SATISFIED: (I)
THROUGH CASH PAYMENT BY YOU; (II) THROUGH THE SURRENDER OF SHARES OF STOCK WHICH
YOU ALREADY OWN (PROVIDED, HOWEVER, THAT TO THE EXTENT SHARES DESCRIBED IN THIS
CLAUSE (II) ARE USED TO SATISFY MORE THAN THE MINIMUM STATUTORY WITHHOLDING
OBLIGATION, AS DESCRIBED BELOW, THEN, EXCEPT AS OTHERWISE PROVIDED BY THE
COMMITTEE, PAYMENTS MADE WITH SHARES IN ACCORDANCE WITH THIS CLAUSE (II) SHALL
BE LIMITED TO SHARES OF STOCK HELD BY YOU FOR NOT LESS THAN SIX MONTHS PRIOR TO
THE PAYMENT DATE); OR (III) THROUGH THE SURRENDER OF SHARES OF STOCK TO WHICH
YOU ARE OTHERWISE ENTITLED UNDER THE PLAN; PROVIDED, HOWEVER, THAT SUCH SHARES
UNDER THIS CLAUSE (III) MAY BE USED TO SATISFY NOT MORE THAN THE COMPANY’S
MINIMUM STATUTORY WITHHOLDING OBLIGATION (BASED ON MINIMUM STATUTORY WITHHOLDING
RATES FOR FEDERAL, STATE AND LOCAL TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT
ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME).


 


(5)                            TRANSFERABILITY.  EXCEPT AS OTHERWISE PROVIDED BY
THE COMMITTEE OR IN THIS PARAGRAPH 5, THE OPTION IS NOT TRANSFERABLE OTHER THAN
AS DESIGNATED BY YOU BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND,
DURING YOUR LIFE, MAY BE EXERCISED ONLY BY YOU.  THE COMMITTEE, IN ITS
DISCRETION, MAY PERMIT YOU TO TRANSFER THE OPTION FOR NO CONSIDERATION TO OR FOR
THE BENEFIT OF YOUR IMMEDIATE FAMILY (INCLUDING, WITHOUT LIMITATION, TO A TRUST
FOR THE BENEFIT OF YOUR IMMEDIATE FAMILY OR TO A PARTNERSHIP OR LIMITED
LIABILITY COMPANY FOR ONE OR MORE MEMBERS OF YOUR IMMEDIATE FAMILY), SUBJECT TO
SUCH LIMITS AS THE COMMITTEE MAY ESTABLISH, AND THE TRANSFEREE SHALL REMAIN
SUBJECT TO ALL THE TERMS AND CONDITIONS APPLICABLE TO THE OPTION PRIOR TO SUCH
TRANSFER.  IN THE DISCRETION OF THE COMMITTEE, THE FOREGOING RIGHT TO TRANSFER
THE OPTION MAY APPLY TO THE RIGHT TO CONSENT TO AMENDMENTS TO THIS LETTER AND
MAY ALSO APPLY TO THE RIGHT TO TRANSFER ANCILLARY RIGHTS ASSOCIATED WITH THE
OPTION.  THE TERM “IMMEDIATE FAMILY” MEANS YOUR SPOUSE, PARENTS, CHILDREN,
STEPCHILDREN, SISTERS, BROTHERS AND GRANDCHILDREN, BY BIRTH OR THROUGH LEGAL
ADOPTION (AND, FOR THIS PURPOSE, SHALL ALSO INCLUDE YOU).


 


(6)                            CERTIFICATES.


 


(A)                                  CERTIFICATES REPRESENTING SHARES OF STOCK
ISSUABLE UPON EXERCISE OF THE OPTION MAY BE LEGENDED IN SUCH FASHION AS THE
COMPANY MAY REQUIRE AND SHALL BE SUBJECT TO SUCH RESTRICTIONS ON DISPOSITION AS
MAY BE REQUIRED TO COMPLY WITH FEDERAL AND STATE SECURITIES LAWS.


 


(B)                                 TO THE EXTENT THAT THE PLAN PROVIDES FOR THE
ISSUANCE OF STOCK CERTIFICATES TO REFLECT THE ISSUANCE OF SHARES OF STOCK, THE
ISSUANCE MAY BE EFFECTED ON A NON-CERTIFICATED BASIS, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW OR THE APPLICABLE RULES OF ANY STOCK EXCHANGE.

 

3

--------------------------------------------------------------------------------


 


(7)                            MISCELLANEOUS.


 


(A)                                  YOU COVENANT AND AGREE WITH THE COMPANY
THAT IF, AT THE TIME OF EXERCISE OF THE OPTION, THERE DOES NOT EXIST A
REGISTRATION STATEMENT ON AN APPROPRIATE FORM UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), WHICH REGISTRATION STATEMENT SHALL HAVE BECOME EFFECTIVE
AND SHALL INCLUDE A PROSPECTUS THAT IS CURRENT WITH RESPECT TO THE SHARES OF
STOCK SUBJECT TO THE OPTION, THEN YOU SHALL EXECUTE AND DELIVER A CERTIFICATE TO
THE COMPANY INDICATING (I) THAT YOU ARE PURCHASING THE STOCK UNDER SUCH OPTION
FOR YOUR OWN ACCOUNT AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION THEREOF,
(II) THAT ANY SUBSEQUENT OFFER FOR SALE OR SALE OF ANY SHARES OF STOCK SHALL BE
MADE EITHER PURSUANT TO (X) A REGISTRATION STATEMENT ON AN APPROPRIATE FORM
UNDER THE ACT, WHICH REGISTRATION STATEMENT SHALL HAVE BECOME EFFECTIVE AND
SHALL BE CURRENT WITH RESPECT TO THE SHARES OF STOCK BEING OFFERED OR SOLD, OR
(Y) A SPECIFIC EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
RULES AND REGULATIONS THEREUNDER AND ANY APPLICABLE STATE SECURITIES LAWS AND
REGULATIONS, BUT IN CLAIMING SUCH EXEMPTION, YOU SHALL, PRIOR TO ANY OFFER FOR
SALE OR SALE OF SUCH SHARES OF STOCK, OBTAIN A FAVORABLE WRITTEN OPINION FROM
COUNSEL FOR OR APPROVED BY THE COMPANY AS TO THE APPLICABILITY OF SUCH
EXEMPTION, AND (III) THAT YOU AGREE THAT THE CERTIFICATE OR CERTIFICATES
EVIDENCING SUCH SHARES OF STOCK SHALL BEAR A LEGEND TO THE EFFECT OF THE
FOREGOING.


 


(B)                                 NOTWITHSTANDING ANYTHING IN THIS LETTER TO
THE CONTRARY, THE TERMS OF THIS LETTER SHALL BE SUBJECT TO THE TERMS OF THE
PLAN, A COPY OF WHICH MAY BE OBTAINED BY YOU FROM THE OFFICE OF THE SECRETARY OF
THE COMPANY; AND THIS LETTER IS SUBJECT TO ALL INTERPRETATIONS, AMENDMENTS,
RULES AND REGULATIONS PROMULGATED BY THE COMMITTEE FROM TIME TO TIME PURSUANT TO
THE PLAN.


 


(C)                                  YOU SHALL NOT, BY REASON OF PARTICIPATION
IN THE PLAN, ACQUIRE ANY RIGHT IN OR TITLE TO ANY ASSETS, FUNDS OR PROPERTY OF
THE COMPANY OR ANY SUBSIDIARY.  YOU SHALL HAVE ONLY A CONTRACTUAL RIGHT TO THE
SHARES OF STOCK, UNSECURED BY ANY ASSETS OF THE COMPANY OR ANY SUBSIDIARY, AND
WITHOUT A GUARANTEE THAT THE ASSETS OF THE COMPANY OR ANY SUBSIDIARY SHALL BE
SUFFICIENT TO PAY ANY BENEFITS TO ANY PERSON.  NOTHING HEREIN CONFERS UPON YOU
ANY RIGHT TO CONTINUE TO SERVE AS A DIRECTOR OF THE COMPANY OR ANY SUBSIDIARY. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LETTER OR THE PLAN, YOU SHALL NOT
HAVE ANY OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE
SHARES OF STOCK SUBJECT TO THE OPTION PRIOR TO THE DATE ON WHICH YOU FULFILL ALL
CONDITIONS FOR RECEIPT OF SUCH RIGHTS OR ANY RIGHTS TO RECEIVE ANY ADDITIONAL
OPTIONS OR AWARDS UNDER THE PLAN OR ANY OTHER PLAN OR ARRANGEMENT OF THE COMPANY
OR ANY SUBSIDIARY.


 


(D)                                 YOU ASSUME ALL RISKS INCIDENT TO ANY CHANGE
HEREAFTER IN APPLICABLE LAWS OR REGULATIONS OR INCIDENT TO ANY CHANGES IN THE
MARKET VALUE OF THE STOCK AFTER THE EXERCISE OF THE OPTION IN WHOLE OR IN PART.


 


(E)                                  YOU ACKNOWLEDGE THAT CERTAIN TAXES MAY BE
REQUIRED TO BE WITHHELD AT THE TIME YOU EXERCISE THE OPTION.  THE COMPANY MAKES
NO REPRESENTATION AS TO THE FEDERAL

 

4

--------------------------------------------------------------------------------


 


OR STATE TAX TREATMENT OF THE OPTION GRANTED UNDER THIS LETTER.  YOU SHOULD
CONSULT YOUR PERSONAL TAX ADVISOR AS TO THE REPORTING OF ANY TAXABLE INCOME AND
THE PAYMENT OF ANY TAX UNDER FEDERAL OR STATE LAW AS A RESULT OF YOUR EXERCISE
OF ANY PORTION OF THE OPTION GRANTED UNDER THIS LETTER.


 


(F)                                    THE COMPANY SHALL HAVE NO OBLIGATION TO
DELIVER ANY SHARES OF STOCK UNDER THE PLAN UNLESS SUCH DELIVERY OR DISTRIBUTION
WOULD COMPLY WITH ALL APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, THE
REQUIREMENTS OF THE SECURITIES ACT OF 1933), AND THE APPLICABLE REQUIREMENTS OF
ANY SECURITIES EXCHANGE OR SIMILAR ENTITY.  THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO COMPLY WITH ANY APPLICABLE FEDERAL OR STATE LAW (WHICH
SHALL EXPRESSLY NOT INCLUDE REGISTRATION OF SUCH SHARE(S) UNDER THE ACT AND ANY
APPLICABLE STATE LAWS) IN ORDER TO ISSUE SUCH SHARE(S) AS SOON AS PRACTICABLE
AFTER EXERCISE.


 


(G)                                 THE TERMS OF THE OPTION ARE SUBJECT TO
MODIFICATION TO THE EXTENT PERMITTED BY THE PLAN.


 

(h)                                 This Letter and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the principles of conflicts of law of
Delaware or any other jurisdiction.

 


(8)                            PERMANENT AND TOTAL DISABILITY.  FOR PURPOSES OF
THIS LETTER, THE TERM “PERMANENT AND TOTAL DISABILITY” MEANS YOUR INABILITY, DUE
TO ILLNESS, ACCIDENT, INJURY, PHYSICAL OR MENTAL INCAPACITY OR OTHER DISABILITY,
EFFECTIVELY TO CARRY OUT YOUR DUTIES AND OBLIGATIONS AS A DIRECTOR OF THE
COMPANY OR TO PARTICIPATE EFFECTIVELY AND ACTIVELY AS A DIRECTOR OF THE COMPANY
FOR 90 CONSECUTIVE DAYS OR SHORTER PERIODS AGGREGATING AT LEAST 180 DAYS
(WHETHER OR NOT CONSECUTIVE) DURING ANY TWELVE-MONTH PERIOD.


 


(9)                            RETIREMENT.  FOR PURPOSES OF THIS LETTER, YOUR
DATE OF TERMINATION SHALL BE CONSIDERED TO HAVE OCCURRED BY REASON OF
“RETIREMENT” TO THE EXTENT PROVIDED BY THE COMMITTEE.


 

 

VERY TRULY YOURS,

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

 

/s/ Frederick B. Hegi, Jr.

 

 

Frederick B. Hegi, Jr.

 

Chairman of the Board

 

5

--------------------------------------------------------------------------------